Citation Nr: 0936479	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the left hip, to include as due to herbicide 
exposure.  

2.	Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating actions of the RO.

In  a September 2003 rating decision, the RO denied the 
Veteran service connection for degenerative joint disease of 
the left hip, to include as due to herbicide exposure, and 
for PTSD.  The Veteran filed a notice of disagreement (NOD) 
with regard to the denials of the claims for service 
connection in May 2004, and the RO issued a statement of the 
case (SOC) in November 2004.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2005.  Supplemental SOCs (SSOCs) were 
issued by the RO in October 2005, June 2008, and October 
2008.  

Also in October 2008, the RO granted service connection  and 
assigned an initial 50 percent rating for PTSD, effective 
July 21, 2002.    The Veteran filed a notice of disagreement 
(NOD) with initial rating assigned in November 2008.  The  RO 
issued a SOC on the matter of an initial rating in excess of 
50 percent for PTSD in May 2009, and later that month, the 
Veteran filed a substantive appeal as to this issue. 

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  

Because the appeal involves a request for a higher initial 
rating following the grant of service connection for PTSD, 
the Board has characterized this matter in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.	While it is unclear whether the Veteran's service 
constitutes Vietnam during the Vietnam era-and, thus, 
entitled to a presumption of Agent Orange exposure-
degenerative joint disease of the left hip is not among the 
disabilities recognized by VA as etiologically related to 
herbicide exposure. 

3.	Degenerative joint disease of the left hip was not shown 
in service or for many years thereafter, and there is no 
persuasive medical evidence or opinion of a medical 
relationship, or nexus, between degenerative joint disease of 
the left hip and service, to include any herbicide exposure 
therein.

4.	Since the July 31, 2002 effective date of the grant of 
service connection for PTSD, the disability has been 
manifested, primarily, by sleep disturbances twice per week, 
including nightmares; anxiety; depression, hypervigilance, 
startle response and outbursts of anger.  These symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.	The criteria for service connection for degenerative joint 
disease of the left hip, to include as due to herbicide 
exposure, are not met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.	The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.;  Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant. Id.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

In this appeal, a December 2002 pre-rating letter provided 
notice to the appellant regarding the information and 
evidence needed to substantiate his claim for service 
connection for PTSD (the claim at that time) and the claim 
for service connection for degenerative joint disease of the 
left hip, to include as due to herbicide exposure.  This 
letter also informed the Veteran of what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
September 2003 RO rating decision reflects the RO's initial 
adjudication of the claim for service connection after 
issuance of the December 2002 letter.  

After the grant of service connection, and the RO's receipt 
of the Veteran's disagreement with the assigned rating, 
consistent with Dingess/Hartman, the May 2009 SSOC set forth 
the criteria for higher ratings for psychiatric disability, 
and information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  

While the RO has not provided a notice letter specific to the 
claim for a higher initial rating for service-connected PTSD, 
given the above, and because the Veteran has demonstrated a 
clear understanding of what is needed to substantiate the 
claim for higher rating, the Board finds that the Veteran is 
not shown to be prejudiced by the timing, content, or form of 
the notice identified above.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA treatment 
records dated from 1995 to August 2007; private treatment 
records dated in 2001; and a report of a March 2009 VA 
psychiatric examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
Board hearing, as well as various written statements provided 
by the Veteran and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.   See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran has consistently asserted that the degenerative 
joint disease of his left hip is due to exposure to Agent 
Orange in Vietnam.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  

Thus, a presumption of service connection arises for a 
Vietnam veteran (presumed exposed to Agent Orange) who 
develops one of the aforementioned conditions.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).  

While the Veteran's separation documents show that he served 
onboard the U.S.S Hornet off the coast of the Republic of 
Vietnam, a May 2003 response from the National Personnel 
Records Center (NPRC) reflects that there was no record of 
the Veteran having been exposed to herbicides during service.  
As the Veteran is not clearly shown to have Vietnam service 
during the Vietnam era (as defined by regulation), he is not 
necessarily presumed to have been exposed to herbicides, to 
include Agent Orange.  However, in this case, such a 
determination is no consequence to the disposition of this 
claim, as degenerative joint disease is not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive 
service connection for this disability based on any presumed 
herbicide exposure is not warranted.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.  However, after a full review of the record, including 
the medical evidence and statements made by and on the 
Veteran's behalf, the Board finds that the record simply does 
not establish that there exists a medical relationship 
between degenerative joint disease of the left hip and any 
incident of service, to include any herbicide exposure..

Initially, the Board notes that STR's reflect no complaint, 
finding, or diagnosis pertinent to the left hip.  VA 
treatment records reflect that, in October 2000, the Veteran 
was noted in to have complaints of left groin pain associated 
with anteromedialo deep aching in the thigh to the knee.  
Further evaluation, including X-ray studies dated in August 
2001, show early degenerative joint disease of the left hip 
joint, when compared to the right.  More recent  records 
continue to show treatment for left hip arthritis.  

Thus, no left hip disability was shown in service or for over 
30 years after separation from service.  As noted, the 
earliest complaints of a left hip discomfort of record date 
from October 2000, with degenerative joint disease of the hip 
dating from X-ray studies in 2001.  Because the Veteran's 
degenerative joint disease was not medically shown to have 
manifested to a compensable degree within the first post 
service year, there is no rebuttable presumption of service 
incurrence afforded to certain chronic diseases, to include 
arthritis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309.  The Board also points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further,  there is no competent evidence or opinion even 
suggesting a medical nexus between degenerative joint disease 
of the left hip and the Veteran's service, to include any in-
service herbicide exposure, and neither the Veteran nor his 
representative has presented or identified any such evidence 
or opinion.  As such, there is no medical support  for the 
Veteran's claim that his left hip arthritis is related to 
service, to include as a result of  in-service herbicide 
exposure, as alleged.

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
advanced by his representative, on his behalf; however, none 
of these assertions provide a basis for allowance of the 
claim.  As indicated above, the claim on appeal turns on the 
question of whether there exists a medical relationship 
between current disability and service.  The Board points out 
that questions of medical diagnosis and causation are within 
the province of medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  To whatever extent these 
statements are being offered on the medical nexus question, 
as laymen without the appropriate medical training and 
expertise, neither the  Veteran nor his representative is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for degenerative joint disease of the left 
hip, to include as due to herbicide exposure, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Higher Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase  in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving a Veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the Veteran's initial 50 
percent rating for PTSD under DC 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functional (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of a veteran's disability, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

VA treatment records show that the Veteran was treated at the 
Vet Center in 2005 for PTSD.  In a report of treatment, dated 
in March 2005, it was noted that he had sought out counseling 
services for symptoms such as irritability, nightmares, poor 
concentration, intrusive thoughts, and depressed mood.  On 
mental status examination, he was oriented within normal 
limits, but was only able to recall 4 out of 6 items after 5 
minutes.  His ability to concentrate was poor, with problems 
doing serial sevens.  His ability to use abstract thinking 
appeared to be good, but his thought processes were mildly 
impaired, but this was attributable to the recent death of 
his common law wife.  His mood presented as depressed.  He 
denied hallucinations and delusions and his thought process 
demonstrated congruent features to depression.  The diagnoses 
were PTSD, chronic, and major depressive disorder, moderate.  
The examiner estimated the Veteran's GAF score as between 45 
and 55.  

The report of a March 2009 VA psychiatric examination shows 
that the Veteran's claims file had been reviewed and that the 
Veteran had not had recent outpatient or inpatient treatment 
for his PTSD.  Significant history included excess alcohol 
consumption, but reported that he had decided to stop 
drinking, and a history of domestic violence, for which he 
had completed court ordered classes.  He had 5 children from 
his first marriage, with whom he stated that he had an 
excellent relationship.  He stated that he had no friendships 
and considered himself a "loner."  On examination, he was 
appropriately dressed in disheveled clothes.  Hand wringing 
and rapid speech were noted.  His mood was anxious, but he 
was oriented to person, time and place.  His thought 
processes were considered to be rambling, with a 
preoccupation to only one or two topics.  He reported that 
twice per week, he awoke from sleep dreaming about being 
onboard his ship.  Once he was awake, he cleaned house or 
tinkered around his shop.  He used to carry a gun, but could 
no longer do so because of his legal issues.  He did not have 
inappropriate behavior or have obsessive or ritualistic 
behaviors.  He reported that he had panic attacks that he 
related to life stressors as opposed to military trauma.  He 
had no homicidal or suicidal thoughts, but there were 
episodes of violence, with poor impulse control.  

Regarding PTSD symptoms, the Veteran reported recurrent and 
intrusive distressing recollections of traumatic events, 
including images, thoughts, or perceptions.  He had recurrent 
distressing dreams of the events.  He made efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma.  He stated that he had feelings of detachment or 
estrangement from others.  He had a restricted range of 
affect and reported difficulty falling or staying asleep.  He 
had difficulty concentrating, hypervigilance, exaggerated 
startle response and outbursts of anger.  He had stopped 
drinking one year earlier and avoided social gatherings.  He 
did not like crowds.  He reported that he had been retired 
due to physical disability for 5 years.  The diagnosis was 
chronic PTSD, moderate, and the examiner assigned a s GAF 
score of 65.  

In this case, the competent medical evidence reflects that, 
since the July 2002 effective date of the grant of service 
connection, the Veteran's PTSD has been characterized, 
primarily, by sleep disturbances twice per week, including 
nightmares; anxiety; depression, hypervigilance, startle 
response and outbursts of anger.  The Board finds that these 
symptoms most nearly approximate occupational and social 
impairment with reduced reliability and productivity-the 
level of impairment contemplated in the  assigned 50 percent 
disability rating.  

At no point has the Veteran's symptomatology met the criteria 
for a rating in excess of 50 percent.  As noted above, the 
assignment of the next higher 70 percent rating requires a 
showing of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. occupational and social 
impairment with reduced reliability and productivity.  The 
Veteran has not, however, been found to have symptoms of 
illogical or obscure speech, near-continuous panic or 
depression that affects his ability to function 
independently, suicidal ideation or other symptoms that are 
characteristic of a 50 percent rating.  

The Board also points out that none of the GAF scores 
assigned since the effective date of the grant of service 
connection  provides a basis for assignment of any higher 
disability rating for the Veteran's PTSD.  As noted above, VA 
treatment in 2005 reflect an estimated  score of between 45 
and 55, and the March 2009 examiner assigned a score of 65.  
According to the DSM-IV, GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 are indicative of moderate 
symptoms (such as  flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 and 70 indicate that the individual has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  

The Board notes that the assigned GAF of 65 clearly is 
consistent with no more-and, perhaps, even less-impairment 
than that contemplated in the 50 percent rating.  While a GAF 
score in the range of 45 to 55 could, conceivably, be 
indicative of even greater impairment, here, the Veteran 
simply is not shown to manifest any of the symptoms 
indicative of impairment in the more severe, 41 to 50 range, 
such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting.  The Board reiterates that the actual 
symptoms shown, and not merely assigned GAF scores, provides 
the basis for the disability rating.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the Veteran's PTSD symptomatology has resulted in 
a disability picture that more nearly approximates the level 
of occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.As the 
criteria for the next higher, 70 percent, rating for PTSD 
have not been met, it logically follows that the criteria for 
the maximum 100 percent rating likewise have not been met.

For the foregoing reasons, the Board finds that the initial 
50 percent rating assigned for PTSD represents the maximum 
rating assignable since the effective date of the grant of 
service connection for the disability.  As such, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § § 4.3, 3.102); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection degenerative joint disease of the left 
hip, to include as due to herbicide exposure, is denied.

An initial rating for PTSD in excess of 50 percent is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


